Citation Nr: 0407963	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected pension 
benefits.







ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The appellant served in the New Philippine Scouts from June 
1946 to February 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
denied the appellant's claim for nonservice-connected pension 
benefits on the basis that he did not have the requisite 
military service to establish basic entitlement to such 
benefits.  

In November 1999, the appellant filed a claim of service 
connection for a bladder stone (in addition to the claim for 
nonservice-connected pension), which was subsequently denied 
by a May 2000 determination.  In June 2002 the appellant 
submitted evidence to support his previous claims.  Although 
the RO considered the appellant's claim of nonservice-
connected pension, it failed to address the claim of service 
connection.  Therefore, the Board does not have jurisdiction 
of this claim.  The RO should address the service connection 
claim accordingly.  



FINDINGS OF FACT

1.  In a May 2000 letter, the RO notified the appellant that 
he was not eligible for VA benefits based on the service 
department's certification that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

2.  Evidence received since the May 2000 denial is new and 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.

3.  The service department has certified that the appellant 
served in the New Philippine Scouts from June 1946 to 
February 1949.



CONCLUSIONS OF LAW

1.  The May 2000 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the May 
2000 denial, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The appellant does not meet the eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. § 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VCAA does not apply in the instant 
case.  The only issue before the Board is whether the veteran 
had qualifying service for the benefit sought.  The record 
includes service department verification of the veteran's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The Court has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  


I.  Factual Background

In October 1999, the appellant filed an application for VA 
benefits.  He submitted a copy of an Honorable Discharge from 
the Commonwealth Army of the Philippines, an affidavit from a 
person claiming to have served with the appellant as a 
guerilla, and a letter of appreciation from the Headquarters 
Philippine Command.  In December 1999, the RO denied his 
claim because it did not find his name on the roster of 
recognized guerillas.  

The appellant asked for reconsideration.  Thus, the RO sought 
verification of the appellant's claimed service from the 
service department.  The service department certified that 
the appellant had no service as a member of the U.S. Armed 
Forces in the Philippines, and in May 2000 the RO again 
denied the appellant's application for benefits.

Thereafter, the appellant contacted the National Personnel 
Records Center (NPRC).  In May 2001, NPRC responded that a 
fire destroyed records, that it had used alternate sources to 
reconstruct lost data, and it enclosed a "Certification of 
Military Service" for the appellant.  The NPRC noted that 
the certificate verified military service and could be used 
for any official purpose.  The certificate noted that the 
appellant served in the Philippine Scouts from June 1946 to 
February 1949.  

The appellant sought to reopen the case by submitting the 
certificate to the RO in July 2002.  The RO again contacted 
the service department for verification of the appellant's 
claimed service.  The service department verified that the 
appellant served as a Philippine Scout.  In August 2002, the 
RO denied the claim for nonservice-connected benefits, 
stating that the appellant served as a "New Philippine 
Scout" and therefore was not entitled to pension benefits 
from VA.  

The appellant duly appealed, contending that the RO should 
have considered the affidavit of fellow service members, and 
that relying on a faulty roster of guerillas to initially 
deny his claim was wrong in light of his Honorable Discharge 
papers. 

II.  Laws and Regulations

New and material evidence

The RO did not explicitly state whether it viewed the 
appellant's current claim as a claim to reopen or a de novo 
claim.  Even if the RO determined that it received new and 
material evidence to reopen the claim, or that it received an 
entirely new claim, the Board is not bound by that 
determination and shall review all questions necessary to the 
decision in the matter, for example, whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  The appellant has had the opportunity 
to present evidence and argument in support of his appeal.  
There is no indication that the Board's present review of the 
claim will result in any prejudice to him.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Nonservice-connected pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

Regular Philippine Scouts are included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances.  38 C.F.R. § 3.40(a).  Other Philippine 
Scouts, members of the Commonwealth Army of the Philippines, 
members of guerilla service, and combined service listed in 
38 C.F.R. § 3.40(b)(c)(d) and (e) are not included for 
pension.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2003).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2003).

III.  Analysis

New and material evidence

The RO issued a decision in May 2000 denying the appellant's 
claim for VA benefits.  The appellant was notified of the 
decision and his appellate rights, but he did not initiate an 
appeal of that decision.  Therefore, the May 2000 decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

Material evidence of record for the May 2000 denial of a 
nonservice-connected pension consisted of the appellant's 
application for benefits and verification from the service 
department of no service.  The RO denied the appellant's 
claim because he did not have qualifying service.  

Evidence received since the May 2000 decision is new and 
material.  Specifically, since the prior denial, the RO 
received a copy of a document from the NPRC entitled 
"Certification of Military Service" for the United States 
of America, which reported that the appellant served as a 
member of the Army of the United States from June 1946 to 
February 1949.  Such information is vital to the appellant's 
claim and is new and material within the meaning of VA 
regulations.  38 C.F.R. § 3.156(a) (2003).  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the appeal is allowed.



Nonservice-connected pension

Here, the appellant proved that he served with the U.S. Armed 
Forces from June 1946 to February 1949 in the Certification 
of Military Service from the NPRC.  The certification, 
however, did not show that he was a Regular Philippine Scout.  
The certification illustrated that his period of service 
commenced in 1946, and according to 38 C.F.R. § 3.40(b) 
(2003), an enlistment with the Scouts past October 6, 1945, 
and before June 30, 1947, is not included with the Regular 
Philippine Scouts.  

The only way he could have received a nonservice-connected 
pension is if he were a Regular Philippine Scout.  38 C.F.R. 
§ 3.40(a) (2003).  Other Philippine Scouts, members of the 
Commonwealth Army of the Philippines, and members of the 
Recognized Guerilla Service who served with the U.S. Armed 
Forces are not entitled to nonservice-connected disability 
pension.

Due to his service as a New Philippine Scout, the appellant 
could be entitled to benefits other than nonservice-connected 
pension listed in the Code of Federal Regulations, like 
compensation for service-connected disability, and dependency 
and indemnity compensation among others.  

Furthermore, the Board notes the appellant's concern that the 
RO did not consider the affidavit as evidence.  VA, however, 
may only consider the specific kinds of evidence in 38 C.F.R. 
§ 3.203 (2003) to decide whether a claimant served in the 
U.S. Armed Forces, Duro v. Derwinski, 2 Vet. App. 530 (1992), 
and an affidavit is not deemed acceptable.  





ORDER

As new and material evidence has been received, the 
appellant's claim for nonservice-connected disability pension 
is reopened, but nonservice-connected pension benefit is 
denied.



                      
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






